           Case 2:21-cv-00999-KJM-DMC Document 35 Filed 08/05/21 Page 1 of 8
 1   Margolin & Lawrence, Attorneys at Law
     Allison B. Margolin (SBN 222370)
 2   J. Raza Lawrence (SBN 233771)
     8484 Wilshire Blvd., Suite 440
 3   Beverly Hills, CA 90211
     Telephone: (323) 653-9700
 4   Facsimile: (310) 919-0448
 5 Attorneys for Plaintiffs

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
                                         SACRAMENTO DIVISION
10

11

12 Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
   Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
13 Thai Vang, Zeng Lee, Der Lee, and Khue Cha,            SUPPLEMENTAL DECLARATION OF
                                                          ALLISON MARGOLIN IN SUPPORT OF
14                         Plaintiffs,                    PLAINTIFFS’ MOTION FOR A
            v.                                            PRELIMINARY INJUNCTION
15
   County of Siskiyou; Jeremiah LaRue and
16 Jesus Fernandez, in their official capacities as
   members of the Siskiyou County Sheriff’s
17 Department and in their individual capacities;
   and Brandon Criss, Ed Valenzuela, Michael
18 N. Kobseff, Nancy Ogren, and Ray A. Haupt,
   in their official capacities as members of the
19 Siskiyou County Board of Supervisors and in
   their individual capacities; Edward Kiernan,
20 in his official capacity as County Counsel for
   Siskiyou County and in his individual
21 capacity; California Department of Forestry
   and Fire Protection; and DOES 1-100,
22
                            Defendants.
23

24

25

26

27
28


                                                      1

                              SUPP. DECLARATION OF ALLISON MARGOLIN
           Case 2:21-cv-00999-KJM-DMC Document 35 Filed 08/05/21 Page 2 of 8
 1                      DECLARATION OF ALLISON B. MARGOLIN

 2

 3 I, ALLISON B. MARGOLIN, declare:

 4       1. I am an attorney admitted to practice before the United States District Court for the

 5       Eastern District of California. I am one of the attorneys representing the plaintiffs in this

 6       case.

 7       2. I submitted a declaration dated yesterday, August 4, 2021 to the court regarding this case.

 8       In ¶ 2 of my 8/4/21 declaration, I described a YouTube video and attached a screen shot of

 9       the video as Exhibit A to the 8/4/21 declaration. My office just received a transcript of the
10       video today, August 5, 2021 at 4:32 PM from Language Fish LLC transcription services.

11       3. Attached hereto as Exhibit A is a true and correct copy of a transcript from a YouTube

12       video posted by U.S. Congressman Doug LaMalfa on July 19, 2021, entitled “Rep. LaMalfa,

13       Sheriff LaRue, and Supervisor Haupt at the illegal grows,” available at

14       https://www.youtube.com/watch?v=tOPHKIasQKI. This is the same video I reference in ¶ 2

15       of my 8/4/21 declaration. In the video, Rep. LaMalfa states that Sheriff LaRue is showing

16       that they “mean business” and are going to “run these guys out of here.” Sheriff LaRue

17       states in the video that there are “over 6,000 people that are involved in this area, and they

18       all cultivate year-round in greenhouses,” that “there is a lot of gang activity in this area,” and

19       that “the group of people that we have here, they have not complied with any of our

20       laws.” Supervisor Haupt states in the video that “everything out here is illegal” and “there

21       are no permits for anything and we’ve been left with a real mess.”
22

23               I hereby declare under penalty of perjury the above matters are true and correct.

24 Executed on this 5th day of August, 2021, in California.

25

26 August 5, 2021                                           Respectfully submitted,

27
28                                                          /s/ Allison B. Margolin

                                                            Attorney for Plaintiffs
                                                       2

                                SUPP. DECLARATION OF ALLISON MARGOLIN
Case 2:21-cv-00999-KJM-DMC Document 35 Filed 08/05/21 Page 3 of 8




                      EXHIBIT A
      Case 2:21-cv-00999-KJM-DMC Document 35 Filed 08/05/21 Page 4 of 8




                          CERTIFICATE OF ACCURACY


Language Fish LLC (aka CertifiedTranslate) certifies that the document produced
from the audio file named Rep. LaMalfa, Sheriff LaRue, and Supervisor Haupt at
the illegal grows.mp4 is a true and accurate transcription. The transcript was
produced by the employees and contractors of Language Fish LLC to the best of
their abilities and no intentional changes or redactions have been made.




Dated: August 5, 2021



                               Sean Kirschenstein, President
                               For Language Fish LLC

*Transcription attached
           Case 2:21-cv-00999-KJM-DMC Document 35 Filed 08/05/21 Page 5 of 8

                                                                                                      TRANSCRIPTION
                                                                                       Case 2:21-cv-00999-KJM-DMC
                                                                                         Lo et al v. County of Siskiyou
                                                                                                           Page 1 of 4

1    Rep. LaMalfa, Sheriff LaRue, and Supervisor Haupt at the illegal grows.mp4
2    Rep. LaMalfa:          We're really pleased to be up here, uh, with, uh, Sheriff LaRue and Supervisor
3                           Haupt to- today in Siskiyou County where this terrible marijuana grow has been
4                           allowed to get away because, uh, some of us in higher levels of government
5                           haven't been able to enforce things, but Sheriff has taken the bull by the horns
6                           on this thing, and some of you have seen already in the other videos is really
7                           showing that they mean business and they're gonna run these guys out of here.
8                           Supervisor Haupt's been very helpful [00:00:30] with us today and, uh, ongoing
9                           with, uh, helping get the ordinances in place that gives them the power to do
10                          what they need to do. So, we need to have the state and the federal
11                          government get over themselves a little bit and help implement stronger policy
12                          that gives these fellows the tools, so Sheriff, take it away, please.
13   Sheriff LaRue:         Yeah, no, I appreciate that. I think, uh, you know, uh, cannabis is one thing but if
14                          you consider the environment impact that we're seeing on a large scale. Uh, the
15                          area that we're in right now is part of a subdivision with 1,700 parcels, and on
16                          each one of those parcels [00:01:00] it's often illegally subdivided, and what
17                          we're often seeing is huge pits that are dug to bury trash, raw sewage being
18                          pumped into the ground, and all kinds of caustic chemicals that we're not sure
19                          exactly what they're used for in the groves but they are everywhere. Um, it's
20                          very dangerous for our deputies to be inside these greenhouses, and we are
21                          tired of it. We're tired of sending people in to a place that we know is probably
22                          gonna prevent or create some sort of, uh, issue later on with their health, and
23                          what we've been trying to do here is- [00:01:30] is tell people that we have had
24                          enough of this.
25                          Um, you know, all the laws that we have on the books are just not designed to
26                          take c- uh, you know, care of something of this magnitude and, uh, you know,
27                          there may have been some initial thoughts about legalizing cannabis so that it
28                          would be easier for people to, um, you know, regulate it, uh, but what
29                          unfortunately has happened is people have thrived on the ability for, uh, small
30                          counties to not be able to, um, have the resources to target the problem. So, uh,
           Case 2:21-cv-00999-KJM-DMC Document 35 Filed 08/05/21 Page 6 of 8

                                                                                                      TRANSCRIPTION
                                                                                       Case 2:21-cv-00999-KJM-DMC
                                                                                         Lo et al v. County of Siskiyou
                                                                                                           Page 2 of 4

31                         [00:02:00] this has blown up exponentially. It used to be a small group of
32                         people. It's now over 6,000 people, um, that are involved in, um, this area, and
33                         they all cultivate, uh, year-round in greenhouses, and most of these parcels
34                         have anywhere a three to four greenhouses, uh, per parcel. Um, we're looking
35                         at millions of dollars per parcel that's going to the black market for, uh, illicit
36                         cannabis.
37   Rep. LaMalfa:         Thanks. Supervisor Ray Haupt.
38   Supervisor Haup...:   I wanna thank both you-
39   Sheriff LaRue:        Yeah.
40   Supervisor Haup...:   ... today, uh, you especially, [00:02:30] uh, Sheriff LaRue. Uh, you know, I've
41                         been, uh, working towards this day for better than five years and, you know, it-
42                         it's critical for the public to understand that this is criminal activity, you know.
43                         This is not a couple of folks trying to grow some cannabis, you know, to get high
44                         and, you know, the typical things that we've seen in the county, you know, as
45                         long as I've been in the county. This is- is deep embedded criminal activity and-
46                         and everything out here is illegal. Uh, the occupancy, uh, uh, there are no
47                         permits for [00:03:00] anything and we've been left with a real mess, uh, from
48                         an environmental standpoint to clean up up here, and I appreciate the- the
49                         support of the board members, too-
50   Sheriff LaRue:        Yeah.
51   Supervisor Haup...:   ... uh, that got behind the ordinance, and also, you know, behind the scenes like
52                         some of the county departments, uh, uh, supporting effort.
53   Sheriff LaRue:        Sure.
54   Supervisor Haup...:   Even the forest service, uh, is in, is involved, uh, in this, which is, uh, they have
55                         adjacent properties here and, uh, I can't say thank you enough.
56   Sheriff LaRue:        Yeah, no. What I also wanna say, and I appreciate, uh, the [00:03:30] board of
57                         supervisors, Doug, your office as well, uh, something to also keep in mind about
58                         this that maybe I didn't touch on is, uh, there's a lot of gang activity that we
59                         have documented in this area. Um, you know, there's- there's a lot of
60                         discussions about, um, you know, individuals that live in this community, but I'll
           Case 2:21-cv-00999-KJM-DMC Document 35 Filed 08/05/21 Page 7 of 8

                                                                                                  TRANSCRIPTION
                                                                                   Case 2:21-cv-00999-KJM-DMC
                                                                                     Lo et al v. County of Siskiyou
                                                                                                       Page 3 of 4

61                     tell you what. The- the folks that are here that are saying they're living here,
62                     these are not, uh, places that have residences on them. Um, what they're doing
63                     is squatting on property, so there's real no lawful purpose to be [00:04:00] here.
64                     They do not, uh, put in the, uh, appropriate septic system. They do not have
65                     wells on the property, and they don't have residences.
66                     So, it's something to consider that, um, you know, the- the group of people that
67                     we have here, um, unfortunately have not complied with any of our laws, and
68                     they have developed a commercial cannabis grow site that again, like, uh,
69                     Supervisor Haupt has said, is 100% illegal, and in our county it is prohibited. So,
70                     um, you know, we're doing everything we can do let it be known that that is
71                     illegal. [00:04:30] We have spread the information out throughout the
72                     community. We have translated, um, you know, the- the ordinances in different
73                     languages, and from the people that we've discussed in- in, uh, in the
74                     community, they know full well that it's illegal but they have told us, "Too bad.
75                     What are you gonna do about it?" And I think we're demonstrating what we're
76                     gonna do about it here today.
77   Rep. LaMalfa:     It's amazing how brazen and bold they are just putting all this up here. I mean,
78                     you know, take a look at that over there. Pan under that and just ... This is the
79                     stuff they've left laying around here in these buildings [00:05:00] and on the
80                     grounds that, uh, they don't care how it affects waterways or anything else
81                     here, and they're- they're gonna keep getting away with it until people get
82                     tough like these folks are, and us helping them. We need the National Guard in
83                     us. We need DEA in on it, anybody that can come and help and hap- make this
84                     not happen here or southern California or other areas.
85   Sheriff LaRue:    Right.
86   Rep. LaMalfa:     'Cause this is, this is terrible for the- the good people that live here.
87   Sheriff LaRue:    Yeah, and I, uh, just to add to that, i asked, uh, people on both sides of the aisle
88                     no matter where [00:05:30] you stand politically, we can all get behind the fact
89                     that our environment here is being absolutely just trashed. Uh, again, the raw
90                     sewage and the chemicals going into the ground, we should all be able to stand
             Case 2:21-cv-00999-KJM-DMC Document 35 Filed 08/05/21 Page 8 of 8

                                                                                                        TRANSCRIPTION
                                                                                         Case 2:21-cv-00999-KJM-DMC
                                                                                           Lo et al v. County of Siskiyou
                                                                                                             Page 4 of 4

91                             up and agree on that, that that is not, um, appropriate at all at any level, no
92                             matter what- what is going on behind the scenes, whether it's cannabis or any
93                             other type of activity. Uh, this is occurring now and it's occurring everywhere
94                             throughout this county, and we should all be able to get together and agree, uh,
95                             that we need to stop that immediately. So, we ask for everyone's support in that
96                             [00:06:00] and we need the attention of the people at the federal and state
97                             level.
98     Rep. LaMalfa:           Sheriff Jeremiah LaRue, thank you so much.
99     Sheriff LaRue:          You bet.
100    Rep. LaMalfa:           Supervisor Ray Haupt, thank you very much.
101    Supervisor Haup...:     Thank you.
102
103   The transcript has been reviewed with the audio recording submitted and it is an accurate transcription.
104   Signed________________________________________________________________________
105
